Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/838,427
Filing Date: 15 Mar 2013
Appellant(s): Salinger et al.



__________________


EXAMINER’S ANSWER







(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following ground(s) of rejections are withdrawn from the appealed claims.
Rejections of claims 13, 16-17, 19, 37-39, 41-43, 45-49, 51-55 under nonstatutory obviousness-type double patenting over claim 1-20 of Patent US 9,185,004 have been withdrawn.  
 
The following ground(s) of rejection are applicable to the appealed claims.
	Rejection of claims 13, 16-17, 19, 37-39, 41-43, 45-49, 51-55 under 35 USC § 102(b) as being anticipated by Doets US 2012/0185906.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102(b) that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 16-17, 19, 37-39, 41-43, 45-49, 51-55 are rejected under 35 U.S.C. 102(b) as being anticipated by Doets US 2012/0185906.

Regarding claim 13, Doets teaches a method comprising: 
Synchronized

determining an available amount of a total bandwidth on a network; (Doets para 2, checking whether the network resources (e.g., bandwidth) requested comply with the user profile of the subscriber [available amount for user] and the current availability of the network resources[total bandwidth], and if so, allocating the resources. Para 59, if the data processing equipment 102 is processing two video streams, and the end-user of the data processing equipment 102 switches it back to the processing of a single video stream, the amount of bandwidth, previously used by the video stream now switched off, becomes available. The remaining video stream can [remaining bandwidth from two to single stream], therefore, take up more bandwidth. As a result, the number of enhancement layers for the remaining video stream can be increased for a higher quality. [Remaining bandwidth]) 

allocating a first portion of the available amount of the total bandwidth for first traffic group; (Doets para 17, assume that the destination of the further content information is a multicast server [first traffic group] for further distribution of the further content information via a data network.  A lower bandwidth is then allocated to the content information than in case the destination of the further content information is a receiver of an individual end-user.) and 

allocating a second portion of the available amount of the total bandwidth for a second traffic group; (Doets para 19, a lower bandwidth may be allocated to the transport of the content information [to second traffic group] than in case the end-user of the content information were a premium subscriber.) 

receiving, from a device, a request to transmit content  of the first traffic group; (Doets Fig.10 and para 108 the first STB 102 requests an IPTV channel from IPTV streaming server 110 by means of sending an RTSP request via the access node 106. The IPTV streaming server 110 responds in a step 1004 by sending an RTSP response [on the first traffic group] with an SDP description to the access node 106.) 

selecting the first portion  based on the request; (Doets para 19, a lower bandwidth may be allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.)Examiner notes that first portion or second portion are portions of the available total bandwidth.  Doets teaches lower and higher bandwidth of the total available bandwidth. 

determining whether the selected first portion has sufficient allocated bandwidth to service the request; (Doets para 71 and 109, policy enforcement is used to controllably drop or pass data packets that contain data of a particular enhancement layer of the encoded content information.  The policy as determined can be enforced at different locations in the distribution network. The policy control function 302 then determines that there is insufficient bandwidth available at the data connection 104 for support in the IPTV session of the first STB 102 as well as the IPTV session of the second STB 202.) Examiner notes that if insufficient bandwidth can be determined then sufficient bandwidth can also be determined. 

determining based on the selected first portion or second portion not having sufficient allocated bandwidth to service their request to redistribute the total bandwidth between the fist traffic group and the second traffic group.  (Doets para 90 and 81, bandwidth management include rules on allowing a certain amount of bandwidth for certain sessions, and also include so-called gating functions, completely allowing or disallowing certain streams of data packets. Each NAL has its own identifier, which is part of the RTP headers.) Also para 2 [total bandwidth; available amount for user] and para 59 [remaining band width] as cited above. and 

allocating, based on a determination that the total bandwidth is to be redistributed, a modified first portion of the total bandwidth to the first traffic group and a modified second portion of the total bandwidth to the second traffic group. (Doets para 90, bandwidth management include rules on allowing a certain amount of bandwidth for certain sessions)

Regarding claim 16, Doets teaches all the limitations of claim 13 and further teaches, further comprising: establishing, for a multicast transmission from the first traffic group and based on the available amount of the total bandwidth on the network, a first minimum bandwidth allocation level and a second minimum bandwidth allocation level, wherein the first minimum bandwidth allocation level is higher than the second minimum bandwidth allocation level. (Doets para 18, attribute "source" (e.g., a content provider), a source may have arranged with the service provider to allocate more bandwidth to the transport of their content information than to the transport of other content from another source.) Examiner notes that if there is to be allocated "more bandwidth to the transport of their content information than to the transport of the other content from another source", there must be a gauge of a minimum bandwidth to compare to. 

Regarding claim 17, Doets teaches all the limitations of claim 13 and further teaches, further comprising:

delaying delivery of packets of a first data traffic based on a determination that actual data usage by the first traffic group is below a first minimum bandwidth allocation level and above a second minimum bandwidth allocation level. (Doets para 19, premium subscription to the service provider for receiving content information with more enhancement layers than other end-users.  lower bandwidth allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.) (Doets para 121 different types of policy criterions are the following. The criterion is time-based: resources are allocated based on the time of the day. The time of the day determines if, and how many, layers [below and above] can be removed. The criterion is popularity-based [actual data usage]: gating [pausing, stopping] is controlled by the popularity of the content information (e.g., the current number of subscribers). The criterion is content-based: the content information being distributed determines the policy regarding removal of layers. The metadata accompanying the content information [data traffic type] determines the eventual removal of layers.

Regarding claim 19, Doets teaches all the limitations of claim 13 and further teaches, wherein one or more of the modified first portion or the modified second portion is determined based on actual bandwidth usage of the selected first portion. (Doets para 6, re-negotiate a new session to adjust bandwidth usage.)

Regarding claim 37, Doets teaches all the limitations of claim 13 and further teaches, wherein the selecting is based on: 
a network address of the device; a network address of a receiving device associated with the request; or 
a data traffic type of the request and the first traffic group. (Doets para 18, attribute "source" (e.g., a content provider), a source may have arranged with the service provider to allocate more bandwidth to the transport of their content information than to the transport of other content from another source.)

Regarding claim 38, Doets teaches all the limitations of claim 13 and further teaches, classifying, based on a comparison of stored data and data in the request, the first traffic group. (Doets para 18, attribute "source" (e.g., a content provider), a source may have arranged with the service provider to allocate more bandwidth to the transport of their content information than to the transport of other content from another source.) [arranged attributes  are stored data]

Regarding claim 39, Doets teaches all the limitations of claim 38 further teaches wherein the request is classified into the first traffic group and wherein the determining to redistribute the total bandwidth between the first traffic group and the second traffic group is based on one or more of a maximum bandwidth allocation of the first traffic group, or a minimum band width allocation of the second traffic group. (Doets para 18-19, attribute "source" (e.g., a content provider), a source may have arranged with the service provider to allocate more bandwidth to the transport of their content information than to the transport of other content from another source. "identity of the end-user", some end-users may have paid premium subscription fees to the service provider for receiving content information with more enhancement layers than other end-users, given the bandwidth available. If the end-user of the further content information is a subscriber having paid the premium subscription fee, and the end-user of the content information is a subscriber having paid a lower subscription fee, a lower bandwidth may be allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.) (Doets para 90 and 81, gating functions, completely allowing or disallowing certain streams of data packets.)

Claim 41 is rejected using the same rejections as made to claim 13.
Claim 42 is rejected using the same rejections as made to claim 19.
Claim 43 is rejected using the same rejections as made to claim 39.

Regarding claim 45, Doets teaches all the limitations of claim 41 and further teaches, wherein the selecting the first portion is based on one or more transmission characteristic of the request. (Doets para 18, attribute "source" (e.g., a content provider), a source may have arranged with the service provider to allocate more bandwidth to the transport of their content information than to the transport of other content from another source.)

Regarding claim 46, Doets teaches all the limitations of claim 45 and further teaches, wherein the one or more transmission characteristics comprise a content type, and wherein the determining whether the selected first portion has sufficient allocated bandwidth to service the request comprises analyzing a priority assigned to the content type. (Doets para 19, premium subscription to the service provider for receiving content information with more enhancement layers than other end-users.  lower bandwidth allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.)

Regarding claim 47, Doets teaches all the limitations of claim 41 and further teaches, wherein the selecting the first portion is based on whether a network address of the device  is assigned to the first traffic group. (Doets para 90, identify a stream of data packets consists of the IP address)

Claim 48 is rejected using the same rejections as made to claim 13.
Claim 49 is rejected using the same rejections as made to claim 39.
Claim 51 is rejected using the same rejections as made to claim 45.
Claim 52 is rejected using the same rejections as made to claim 46.
Claim 53 is rejected using the same rejections as made to claim 47.

Regarding claim 54, Doets teaches all the limitations of claim 17 and further teaches, further comprising: denying delivery of packets of the first data traffic type based on a determination that actual data usage by the first traffic group is below the second minimum bandwidth allocation level, wherein the first minimum bandwidth allocation level is higher than the second minimum bandwidth allocation level. (Doets para 84, Enforcement of the policy results in selectively passing on or selectively stopping one or more enhancement layers of the encoded content information, e.g., by selectively dropping or forwarding data packets containing the data of a specific enhancement layer.)

Regarding claim 55, Doets teaches all the limitations of claim 41 and further teaches, further comprising: 
delaying delivery of packets of a first data traffic type by a predetermined amount of time based on a determination that actual data usage by the first traffic group is below a first minimum bandwidth allocation level and above a second minimum bandwidth allocation level. (Doets para 121 different types of policy criterions are the following. The criterion is time-based: resources are allocated based on the time of the day. The time of the day determines if, and how many, layers [below and above] can be removed. The criterion is popularity-based [actual data usage]: gating [pausing, stopping] is controlled by the popularity of the content information (e.g., the current number of subscribers). The criterion is content-based: the content information being distributed determines the policy regarding removal of layers. The metadata accompanying the content information [data traffic type] determines the eventual removal of layers.
 
(2) Response to Arguments
A.  Rejection of claims 13, 16-17, 19, 37-39, 41-43, 45-49, 51-55  under 35 USC § 102(b) as being anticipated by Doets US 2012/0185906.
Appellant argues on page 4 that Doets does not disclose: 
a. “allocating a first portion of the available amount of the total bandwidth for a first traffic group”
Examiner respectfully disagrees. 
 Doets paragraph 17 teaches, assume that the destination of the further content information is a multicast server [first traffic group] for further distribution of the further content information via a data network.  A lower bandwidth is then allocated to the content information than in case the destination of the further content information is a receiver of an individual end-user.) Content information is the first portion.  Additionally, it is noted that the “total bandwidth” was addressed as the total bandwidth of the network with the rejection made to the limitation directly above this current limitation. See page 22 of the Final office action dated 4/3/2020.

Appellant argues on page 4 that Doets does not disclose: 
b. “determining whether the selected first portion has sufficient allocated bandwidth to service the request”
Examiner respectfully disagrees. 
Doets paragraph teaches 71 and 109, policy enforcement is used to controllably drop or pass data packets that contain data of a particular enhancement layer of the encoded content information.  The policy as determined can be enforced at different locations in the distribution network. The policy control function 302 then determines that there is insufficient bandwidth available at the data connection 104 for support in the IPTV session of the first STB 102 as well as the IPTV session of the second STB 202.) Examiner notes that if insufficient bandwidth can be determined then sufficient bandwidth can also be determined. 
Also as stated in the rejections to the same claim above “(Doets para 2, checking whether the network resources (e.g., bandwidth) requested comply with the user profile of the subscriber [available amount for user] and the current availability of the network resources [total bandwidth], and if so, allocating the resources. 59, if the data processing equipment 102 is processing two video streams, and the end-user of the data processing equipment 102 switches it back to the processing of a single video stream, the amount of bandwidth, previously used by the video stream now switched off [because of insufficient bandwidth available and controllably drop data packets to make it sufficient and become available for the first portion], becomes available. The remaining video stream can [remaining bandwidth from two to single stream], therefore, take up more bandwidth. As a result, the number of enhancement layers for the remaining video stream can be increased for a higher quality. [Remaining bandwidth])”

Appellant argues on page 5 that Doets does not disclose: 
c. “determine, based on the selected first portion not having sufficient allocated bandwidth to service the request, to redistribute the total bandwidth between the first traffic group and the second traffic group”
Examiner respectfully disagrees. 
The above limitation is not found in the claims.  The claimed limitations dated 1/7/2020 reads “determining based on the selected first portion or second portion not having sufficient allocated bandwidth to service their request to redistribute the total bandwidth between the fist traffic group and the second traffic group”
Doets paragraph 90 and 81 teaches, bandwidth management include rules on allowing [determining] a certain amount of bandwidth [sufficient allocated bandwidth] for certain sessions [first or second user traffic group portions of the multicast], and also include so-called gating functions, completely allowing or disallowing certain streams of data packets [allocating bandwidth]. Each NAL has its own identifier, which is part of the RTP headers.) Also para 2 [total bandwidth; available amount for user] and para 59 [remaining band width] as cited above.
Examiner further notes that the rejections made to claim 13 page 22 reads:
(Doets para 2, checking whether the network resources (e.g., bandwidth) requested comply with the user profile of the subscriber [available amount for user] and the current availability of the network resources[total bandwidth], and if so, allocating the resources. 59, if the data processing equipment 102 is processing two video streams, and the end-user of the data processing equipment 102 switches it back to the processing of a single video stream, the amount of bandwidth, previously used by the video stream now switched off, becomes available. The remaining video stream can [remaining bandwidth from two to single stream], therefore, take up more bandwidth. As a result, the number of enhancement layers for the remaining video stream can be increased for a higher quality. [Remaining bandwidth])
 Appellant argues on page 6 that Claims 16, 17, 19, 37-39, 41-43, 45-49, and 51-55, stating “Independent claims 41 and 48, while not identical, recite features similar to those disclosed above with respect to claim 13and similarly distinguish over Dotes”… “The remaining ”  
Examiner respectfully disagrees, as shown above claim 13 is properly and fully rejected.  The remaining dependent claims and there features are fully and properly addressed.

Appellant argues on page 7 that Claims 16, 17, 54, and 55 stating that
“Dependent claim 17 is allowable for the separate and independent reasons that Doets fails to explicitly disclose “delaying delivery of packets of a first data traffic type based on a determination that actual data usage by the first traffic group is below a first minimum bandwidth allocation level and above a second minimum bandwidth allocation level,” as recited by claim 17.”
 Examiner respectfully disagrees, as shown above claim 7 “(Doets para 19, premium subscription to the service provider for receiving content information with more enhancement layers than other end-users.  lower bandwidth allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.) (Doets para 121 different types of policy criterions are the following. The criterion is time-based: resources are allocated based on the time of the day. The time of the day determines if, and how many, layers [below and above] can be removed. The criterion is popularity-based [actual data usage]: gating [pausing, stopping] is controlled by the popularity of the content information (e.g., the current number of subscribers). The criterion is content-based: the content information being distributed determines the policy regarding removal of layers. The metadata accompanying the content information [data traffic type] determines the eventual removal of layers.” is properly and fully rejected.  The remaining dependent claims and there features are fully and properly addressed.

Regarding “delaying delivery of packets”; Examiner respectfully notes if a non-premium subscriber must wait based on the criterion that is time-based, or popularity-based or popularity of the content information, there delivery of packets are delayed.  

Regarding “below a first minimum bandwidth allocation level and above a second minimum bandwidth allocation level” Examiner respectfully notes as stated in the rejections that the premium members are above a second minimum bandwidth while the non-premium members are below a first minimum bandwidth. As clearly shown in the rejections “(Doets para 19, premium subscription to the service provider for receiving content information with more enhancement layers than other end-users.  lower bandwidth allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.)
Examiner respectfully has shown above claim 17 is properly and fully rejected.

Appellant argues on page 7 that Claim 55 stating that
Dependent claim 55, though different from claim 17, distinguishes over Doets for the separate and independent reasons similar to those discussed above in reference to dependent  Examiner respectfully has shown above claim 17 is properly and fully rejected.

Appellant argues on page 7 that
Also, in rejecting dependent claim 17, the Examiner cites paragraph [0019] of Doets, which refers to “some end-users [having] paid premium subscription fees to the service provider for receiving content information with more enhancement layers than other end-users, given the bandwidth available.” See, Office Action at 25-26. For example, Doets simply describes “a lower bandwidth may be allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.” See, Doets at ^ [0019]. However, nothing in Doets amounts to a disclosure of two different minimum bandwidth allocation levels. Nowhere in the cited portions of Doets (e.g., including paragraphs [0019], [0084], and [0121]), or elsewhere in Doets, is there mention of “delaying delivery of packets of a first data traffic type based on a determination that actual data usage by the first traffic group is below a first minimum bandwidth allocation level and above a second minimum bandwidth allocation level,” as in claim 17. (Emphasis added.)
Examiner respectfully notes as stated in the rejections that the premium members are above a second minimum bandwidth while the non-premium members are below a first minimum bandwidth. As clearly shown in the rejections “(Doets para 19, premium subscription to the service provider for receiving content information with more enhancement layers than other end-users.  lower bandwidth allocated to the transport of the content information than in case the end-user of the content information were a premium subscriber.)

Appellant argues on page 7 that
Dependent claims 16, 54, and 55, though different from claim 17, distinguish over Doets for the separate and independent reasons similar to those discussed above in reference to dependent claim 17 with respect to the two different minimum bandwidth allocation levels.
Examiner respectfully has shown above claim 17 is properly and fully rejected.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SIHAR KARWAN/
Examiner, Art Unit 2422

Conferees:
/MICHAEL LEE/Primary Examiner, Art Unit 2422   

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.